DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: 
Page 4, line 25 "e.g." should be replaced with ", for example,".  
Appropriate correction is required.
Claim Objections
Claims 3, 4, 6-12, 15, and 16 are objected to because of the following informalities:  
There are two claim 3. 
It is unclear from which claim 3 that claim 4 depends. 
Claim 4 should fully spell out the acronym "RF". 
Claim 6 should read "A method for". 
Claims 7-12 and 16 should read "The method according to claim". 
Claim 11 - there should be a space before the "cm". 
Claim 15 - the terms "BlueTooth" and "Wifi" should be rewritten as "Bluetooth" and "Wi-fi".   
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"remote control" in claims 1 and 6.  The “remote control” has been interpreted as a smart device such as a smartphone or tablet computer as described on page 4, lines 1-2 of the specification.
"distance control" in claims 1 and 6.  The “distance control” has been interpreted as being either a capacitive sensor or a radio frequency transmitter/receiver as described on page 3, lines 8-29 and page 4, lines 8-17 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-16 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Mason (U.S. Pat. No. 9,224,290 B1).
In regards to claim 1, Mason describes a cooking appliance for heating food (Mason, col. 3, line 7 – refrigerators, microwave ovens, ovens, dishwashers), the cooking appliance comprising a remote control for controlling the cooking appliance remotely (Mason, col. 2, lines 1-12);
wherein a distance control is provided for detecting a distance between the remote control or a user and the cooking appliance (Mason, col 4, lines 11-33).
col. 11, lines 6-14 and 21-34).
In regards to claim 3, Mason describes the cooking appliance according to claim 2, wherein the distance control includes a capacitive sensor in the cooking appliance (Mason, col. 2, lines 7-9; col. 11, lines 15-20).
In regards to claim 3, Mason describes the cooking appliance according to claim 2, wherein the distance control uses radio frequency (RF) techniques selected from among, Bluetooth, Wi-Fi, WLAN, ZigBee, Z-Wave, and RFID techniques (Mason, col. 2 lines 50-64; col. 11, lines 6-14 and 21-34; Fig. 2).
In regards to claim 4, Mason describes the cooking appliance according to claim 3, wherein the detection of the distance is based on the attenuation of an RF signal as a function of the distance between the remote control and the cooking appliance (Mason, col. 10, lines 19-46).
In regards to claim 5, Mason describes the cooking appliance according to claim 1, wherein a smart device is used as the remote control (Mason, col. 2, lines 44-43).
In regards to claim 6, Mason describes a method for controlling a cooking appliance for heating food (Mason, col. 3, line 7 – refrigerators, microwave ovens, ovens, dishwashers), the cooking appliance comprising a remote control for controlling the cooking appliance remotely (Mason, col. 2, lines 1-12);
wherein a distance control is provided for detecting a distance between the remote control or a user and the cooking appliance (Mason, col 4, lines 11-33), and wherein the detected distance between the remote control or the user and the cooking appliance is used to control an interaction with the remote control or to control the cooking appliance itself (Mason, col. 5, lines 54-57; Figs. 9-11).
In regards to claim 7, Mason describes the according to claim 6, wherein remotely controlling the cooking appliance by means of the remote control is limited or inhibited in case the detected distance is beyond a predetermined limit (Mason, Figs. 9-11; col. 4, line 64 to col. 5, line 19; col. 5, lines 
In regards to claim 8, Mason describes the method according to claim 6, wherein the cooking appliance is switched into a safe operation mode in case the detected distance is beyond a predetermined limit (Mason, col. 5, lines 62-67).
In regards to claim 9, Mason describes the method according to claim 8, wherein the switching into a safe operation mode includes switching off all heating zones of the cooking appliance and / or of a mains power switch of the cooking appliance (Mason, col. 5, lines 32-36 and 62-67; col. 19, lines 1-7).
In regards to claim 10, Mason describes the method according to claim 7, wherein the predetermined limit is adjustable (Mason, col. 4, lines 25-33).
In regards to claim 11, Mason describes the method according to claim 7, wherein the predetermined limit is between 30cm and 300cm (Mason, col. 4, lines 27-30 – “user 102 … may set “present” to be when the user 102 or another person is within 3 meters of the media device 108”).
In regards to claim 12, Mason describes the method according to claim 6, wherein a smart device is used as the remote control (Mason, col. 2, lines 44-43).
In regards to claim 13, Mason describes a cooking appliance system (Mason, col. 3, line 7 – refrigerators, microwave ovens, ovens, dishwashers) comprising:
a cooking appliance comprising a plurality of heating zones adapted to heat food for cooking and a distance control (Mason, col. 2, lines 1-12; col 4, lines 11-33); and
a remote control comprising a smart device executing an app adapted to control the cooking appliance (Mason, col. 2, lines 44-43; col. 21, lines 16-20), said remote control being in operative wireless communication with said cooking appliance via a wireless signal and being configured to transmit control commands, via said wireless signal, to the cooking appliance to operate said plurality of heating zones to perform one or more cooking processes (Mason, col. 2, lines 50-64);

the cooking appliance being adapted to cease accepting at least one of said control commands transmitted by said remote control if the distance therebetween as determined by said distance control exceeds a predetermined distance (Mason, Figs. 9-11; col. 4, line 64 to col. 5, line 19; col. 5, lines 62-67; col. 19, lines 1-7 – proximity instructions are initiated based on whether a user is determined to be “present”).
In regards to claim 14, Mason describes the cooking appliance system according to claim 13, said appliance being further adapted to switch off all the heating zones of the cooking appliance if the distance between said remote control and said cooking appliance exceeds said predetermined distance (Mason, col. 5, lines 32-36 and 62-67; col. 19, lines 1-7).
In regards to claim 15, Mason describes the cooking appliance system according to claim 13, said smart device communicating with the cooking appliance via said wireless signal over BlueTooth or over a WiFi network (Mason, col. 2, lines 50-64; col. 11, lines 6-14 and 21-34; Fig. 2), the predetermined distance being between 30 cm and 300 cm (Mason, col. 4, lines 27-30 – “user 102 … may set “present” to be when the user 102 or another person is within 3 meters of the media device 108”).
In regards to claim 16, Mason describes the method according to claim 11, the predetermined limit being between 50 cm and 100 cm (Mason, col. 4, lines 27-30 – “user 102 … may set “present” to be when the user 102 or another person is within 3 meters of the media device 108”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coffman (U.S. Pub. No. 2017/0357434 A1) describes a user interface for managing external devices using a smart device where automation criteria can be based in part on position of the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MICHAEL BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN MICHAEL BADALAMENTI
Examiner
Art Unit 3761



/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761